Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11, 21-29 have been reviewed and are addressed below.  Claims 2-20 have been cancelled.

Allowable Subject Matter
Claims 1-11, 21-29 are allowed.  The prior art discloses assessment data analysis platform and with interactive dashboards (Zertuche 2018/0366021) and system for measuring speed and magnitude of responses and methods thereof (Considine 2012/0088222) and method for improving duration of effect of dermal filler treatment (Murphy US 10,493014). 
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 1 a “ an emergency department communication system comprising: providing a device database that is configured to store information associated with one or more emergency department devices or one or more patient devices: providing a message database that is configured to store prepared communications for patients or to record communications to patients: providing an emergency department interface that is configured to communicate with the one or more emergency devices and to provide a dashboard interface to the one or more emergency devices: providing a messaging service that is configured to handle communications between the emergency .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626